MEMORANDUM OPINION
We allow the petition for review.
Having concluded that the decision in the Court of Appeals, Davidson v. SAIF, 78 Or App 187, 714 P2d 1117 (1986), as modified on petition for reconsideration, Davidson v. SAIF, 79 Or App 448, 719 P2d 75 (1986), involves one of the same issues as in Stepp v. SAIF, 78 Or App 438, 717 P2d 216 (1986), and having this day remanded Stepp v. SAIF, supra, to the Court of Appeals for further consideration in light of our decision in Smith v. SAIF, 302 Or 109, 727 P2d 123 (1986), we hereby remand this case to the Court of Appeals for further consideration in light of our opinion in Smith v. SAIF, supra.